    Case: 1:17-cv-04677 Document #: 60 Filed: 12/17/18 Page 1 of 11 PageID #:225



                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

WILLAIM H. RICHARD,                       )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )
                                          )
                                          )         No. 17-cv- 4677
JOHN R. BALDWIN, Director of the Illinois )
Department of Corrections; RANDY PFISTER, )         Hon. Judge Thomas M. Durkin
Warden; RICARDO TEJEDA,                   )
Assistant Warden,                         )
                                          )
      Defendants.                         )

                   MEMORANDUM OPINION AND ORDER

      William H. Richard brought this action against John Baldwin, Randy Pfister,

and Ricardo Tejada regarding conditions at Stateville Correctional Center’s Northern

Reception Center (“NRC”). 1 Richard brings claims under the Americans with

Disabilities Act (Count I) and the Rehabilitation Act (Count II) against Baldwin in

his official capacity, as well as the Eighth Amendment of the United States

Constitution against all the defendants in their individual capacities (Counts III and

IV). Baldwin and Pfister have moved to dismiss the constitutional claims for denial

of adequate medical care (Count III) and unconstitutional conditions of confinement




1 According to the Illinois Department of Corrections, the Northern Reception and
Classification Center sits on Stateville Correctional Center’s campus, and functions
as the major adult male intake and processing unit for the entire state. The NRC
contains 1,800 beds in 24 housing units. Within the NRC is also the minimum-
security unit, which can house up to 384 offenders in two units. See
https://www2.illinois.gov/idoc/facilities/Pages/statevillecorrectionalcenter.aspx.


                                          1
   Case: 1:17-cv-04677 Document #: 60 Filed: 12/17/18 Page 2 of 11 PageID #:226



(Count IV) under Federal Rule of Civil Procedure 12(b)(6). For the following reasons,

defendants’ motions are denied.

                                      Background

      Richard was formerly an inmate at the NRC. He entered the facility on June

22, 2015 and remained there for eleven and a half months. R. 44 ¶¶ 12, 17. Richard

suffers from a number of health conditions, including chronic obstructive pulmonary

disease, emphysema, asthma, heart disease, and diabetes. Id. ¶¶ 9-11. He requires a

wheelchair, uses a continuous positive airway pressure (“CPAP”) machine, and needs

compressed oxygen at all times. Id.

      The NRC is a transitional facility, and most prisoners who enter the facility

are there only four to six weeks. Id. ¶ 13. Perhaps for good reason. Richard alleges

his cell at the NRC was filthy and was “frequented” by bugs, roaches, and rats. Id. ¶

15. Richard was confined to his cell 24 hours per day, without access to the yard,

dayroom, or other out-of-cell programming. Id. ¶ 14. His cell had a metal bed with no

mattress and only one sheet and one blanket, and was extremely cold in the winter

and extremely hot in the summer due to poor ventilation. Id. ¶ 18. On a number of

occasions Richard’s cell flooded with water from the floor above. When this happened,

Richard was forced to stay in his cell while the water slowly drained. Id. ¶ 19. Because

of these conditions, Richard suffered a persistent rash on his lower body. Id. ¶ 20.

      Richard also alleges that his pre-existing medical conditions were exacerbated

by the cell conditions and lack of necessary medical care at the NRC. Id. ¶ 21. Richard

was denied fifteen of the twenty-two medications prescribed for his conditions. Id. ¶




                                           2
   Case: 1:17-cv-04677 Document #: 60 Filed: 12/17/18 Page 3 of 11 PageID #:227



22. He was denied use of his CPAP machine for eleven months, and when he was

finally given his CPAP machine, he could not use it because his cell did not have an

electrical outlet. Id. ¶ 23. To make matters worse, his air tank was kept outside of his

cell and the tubing ran along the dirty floor, beneath the steel door of his cell. Id.

Richard also alleges that he was denied the materials needed to sanitize the nasal

cannula of his oxygen tube. Id. ¶ 28. Unlike most prisoners who spend a few weeks

at the NRC, Richard spent almost a year there, allegedly because his disabilities

required a medical transport that was not arranged for him. Id. ¶ 16.

      Medical and security staff, including assistant warden defendant Tejeda, were

aware of Richard’s medical needs. Id. ¶¶ 29-32. Richard specifically alleges that after

about three to four months at the NRC, Richard spoke with Tejeda, who expressed

surprise that Richard was still at the NRC. Tejeda told Richard that he would

personally look into the matter. A few months later, Richard saw Tejeda and Tejeda

again said that he was going to look into it. Id. ¶ 30. Richard never heard back from

Tejeda regarding his healthcare or his transfer. Richard also alleges that he asked

correctional officers and other staff that passed by his cell when he would be

transferred and that he pled with the staff to address his conditions at the NRC. Id.

      Further, Richard alleges that as of February 23, 2016, defendant Pfister was

personally on notice that Richard remained at the NRC and that his medical needs

were not being met. Id. ¶ 31. Richard points to a grievance response he received that

was signed by Pfister. R. 1 at 22. Richard alleges that Pfister also was aware that the




                                           3
   Case: 1:17-cv-04677 Document #: 60 Filed: 12/17/18 Page 4 of 11 PageID #:228



conditions at the NRC were detrimental to any person’s well-being, especially those

of a medically fragile individual such as Richard.

      Finally, Richard alleges that defendant Baldwin, either personally or through

his staff in Springfield, was aware of the conditions. R. 44 ¶ 32. To this point, Richard

alleges that he received a written response from a counselor stating that “the

supervisors were ‘waiting on Springfield to tell them to move [Richard]. They

(supervisors) are aware of your situation – she knew you by name alone – so they are

working on this for you.’” Id.

                                   Legal Standard

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is




                                            4
   Case: 1:17-cv-04677 Document #: 60 Filed: 12/17/18 Page 5 of 11 PageID #:229



liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                      Analysis

      Pfister and Baldwin have moved to dismiss Richard’s Eighth Amendment

claims against them because they contend Richard has not alleged that they had

sufficient knowledge of Richard’s medical needs and the conditions he was

experiencing at the NRC to state a claim.

      The Eighth Amendment to the United States Constitution protects prisoners

from cruel and unusual punishment. See Berry v. Peterman, 604 F.3d 435, 439 (7th

Cir. 2010). Prison conditions that deprive inmates of basic human needs, such as

inadequate nutrition, health, or safety, may constitute cruel and unusual

punishment. Rhodes v. Chapman, 452 U.S. 337, 346 (1981); see also James v.

Milwaukee Cnty., 956 F.2d 696, 699 (7th Cir. 1992). Prison officials violate the Eighth

Amendment’s proscription against cruel and unusual punishment when their conduct

demonstrates deliberate indifference to the serious medical needs or conditions of an

inmate. Gutierrez v. Peters, 111 F.3d 1364, 1369 (7th Cir. 1997). To establish

deliberate indifference, a prisoner must show a condition that is sufficiently serious

(objective component) and that an official acted with a sufficiently culpable state of

mind in failing to address the condition (subjective component). Id.




                                            5
   Case: 1:17-cv-04677 Document #: 60 Filed: 12/17/18 Page 6 of 11 PageID #:230



       At issue here is the subjective component, specifically Pfister and Baldwin’s

knowledge of Richard’s conditions. To establish the subjective component, Richard

must plead that the official was “aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Jackson v. Ill. Medi-Car, Inc., 300 F.3d 760, 765 (7th Cir. 2002); Sanville

v. McCaughtry, 266 F.3d 724, 735 (7th Cir. 2001) (explaining that an official must

knowingly disregard a substantial risk to inmate health or safety to be liable).

Defendants such as wardens and directors “need not participate directly in a

deprivation for liability to follow under § 1983.” Backes v. Vill. Of Peoria Heights, Ill.,

662 F.3d 866, 869-70 (7th Cir. 2011). These defendants may be held liable if they

directed the conduct that caused the violation, or knew about and permitted the

conduct. Sanville, 266 F.3d at 740; Chavez v. Illinois State Police, 251 F.3d 612, 651

(7th Cir. 2001) (“The supervisors must know about the conduct and facilitate it,

approve it, condone it, or turn a blind eye for fear of what they might see.”). The Court

will address each defendant’s knowledge as it relates to each count.

          A. Count III – Medical Care

       Count III alleges the defendants failed to provide Richard with the medical

care he needed, including a CPAP machine, a sanitary nasal cannula for his

concentrated-oxygen tube, and several medications, for the nearly one year that he

was held at the NRC. The Court finds Richard’s allegations sufficient as to both

defendants.




                                            6
   Case: 1:17-cv-04677 Document #: 60 Filed: 12/17/18 Page 7 of 11 PageID #:231



      As to Pfister, the warden at the NRC, Richard alleges: “By February 23, 2016,

if not sooner, Warden Pfister was personally on notice that Mr. Richard had been

restricted in NRC for far too long and that his medical needs were not being met at

NRC.” R. 44 ¶ 31. In support of that allegation, Richard attaches a grievance response

that he received from Pfister, marked “received” on February 23, 2016 and signed by

the warden himself. See R. 1 at 22.

      “[T]he Superintendent of Prisons and the Warden of each prison, [are] entitled

to relegate to the prison’s medical staff the provision of good medical care.” Burks v.

Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). But individual liability may arise on

behalf of a non-medical defendant if, for example, the defendant is made aware of a

specific constitutional violation via correspondence from the inmate and the

individual declines to take any action to address the situation. See Perez v. Fenoglio,

792 F.3d 768, 781-82 (7th Cir. 2015) Petties v. Carter, 836 F.3d 722, 728 (7th Cir.

2016), as amended (Aug. 25, 2016), cert. denied, 137 S. Ct. 1578 (2017) (“Rarely if ever

will an official declare, ‘I knew this would probably harm you, and I did it anyway!’

Most cases turn on circumstantial evidence.”).

      That is what Richard alleges here—although Pfister was not directly

responsible for Richard’s medical care, he was made aware of the situation, and

instead of addressing it, turned a blind eye. Pfister argues that Richard failed to

allege any personal involvement beyond the grievance process, explaining that if

there is no “personal involvement by the warden [in an inmate’s medical care] outside

the grievance process, that is insufficient to state a claim against the warden.” Neely




                                           7
   Case: 1:17-cv-04677 Document #: 60 Filed: 12/17/18 Page 8 of 11 PageID #:232



v. Randle, 2013 WL 3321451 at *3 (N.D. Ill. June 29, 2013) (quoting Gevas v. Mitchell,

492 F. App’x 654, 660 (7th Cir. 2012)). But in Neely and Gevas, the medical needs of

the plaintiffs were relatively minor (both involving minor dental injuries) so that it

was unlikely the warden would be aware of the plaintiffs’ medical needs. Here,

however, the situation is different—Richard alleges severe medical needs that were

not addressed for eleven months—several months longer than most inmates even

spend at the NRC. It does not stretch the imagination to infer that Pfister was aware

of Richard’s conditions given the extraordinary circumstances. “Of course, discovery

will shed light on whether . . . the grievance defendants took the needed action to

investigate [Richard’s grievances], and reasonably rel[ied] on the judgment of medical

professionals. However, these are questions of fact that simply cannot be resolved in

the absence of a record.” Perez, 792 F.3d at 782 (citations omitted); Farmer v.

Brennan, 511 U.S. 825, 842 (1994) (explaining that whether a prison official had the

requisite knowledge is a question of fact).

      As to Baldwin, the director of the Illinois Department of Corrections, Richard

alleges that Baldwin was directly aware, or knew through his staff, that Richard was

medically fragile and had been housed in the NRC for far too long, yet ignored the

situation or failed to direct his subordinates to transfer Plaintiff to a medically

appropriate facility in a timely manner. In support, Richard points to a response from

a counselor that stated that the staff at NRC were “waiting on Springfield to tell them

to move you. They (supervisors) are aware of your situation – she knew you by name

alone – so they are working on this for you.” R. 44 ¶ 32. These allegations plausibly




                                              8
    Case: 1:17-cv-04677 Document #: 60 Filed: 12/17/18 Page 9 of 11 PageID #:233



allege that Baldwin was aware of Richard’s medical needs and condition at the NRC

and failed to take action to remedy the issue for almost a year. Like with Pfister,

Richard’s allegations regarding the severity of his needs and the uniqueness of his

situation suggest that Baldwin had been exposed to information concerning Richard.

      Richard has made sufficient allegations as to both Pfister and Baldwin’s

knowledge such that Richard should be permitted to discover whether they had

actual knowledge of the substantial risk of serious harm.

          B. Count IV – Conditions of Confinement 2

      Count IV of Richard’s complaint relates to the unsanitary (i.e., insects, rodents,

water damage) and overly restrictive conditions (i.e., 24-hour-a-day confinement, no

leisure activities) that Richard endured throughout his time at the NRC. As to this

claim, the Court easily infers direct knowledge of the conditions of confinement to

both Pfister and Baldwin because of the widespread and systematic nature of the

conditions Richard experienced.

      “Systematic” conditions are those that affect a number of individuals rather

than one inmate in isolation. See Britton v. Williams, 2017 WL 4410117, at *4 (N.D.

Ill. Oct. 4, 2017) (acknowledging that “no bright-line test determines when a condition

is ‘potentially systemic’ rather than ‘clearly localized,’” and concluding that conditions

are systemic when they are “unlikely to affect only one inmate in isolation”) (citing

Antonelli v Sheahan, 81 F.3d 1422, 1427-29 (7th Cir. 1996)); Smith v. Dart, 803 F.3d




2 Pfister and Baldwin fail to substantively address Richard’s Count IV, focusing
instead on Richard’s allegations with regard to his medical needs. See R. 48, 52, 56.


                                            9
   Case: 1:17-cv-04677 Document #: 60 Filed: 12/17/18 Page 10 of 11 PageID #:234



304, 310 n.2 (7th Cir. 2015) (“As the district court correctly noted, the personal

involvement of senior jail officials, such as Dart, can be inferred at the motion to

dismiss stage, where, as here, the plaintiff alleges ‘potentially systemic,’ as opposed

to ‘clearly localized,’ constitutional violations.”).

       Courts throughout the circuit impute knowledge of systematic conditions like

those Richard alleges to supervisors such as Pfister and Baldwin. See Gray v. Hardy,

826 F.3d 1000, 1008 (7th Cir. 2016) (describing similar conditions at the main

Stateville facility against Pfister); Sanders v. Sheahan, 198 F.3d 626, 629 (7th Cir.

1999) (holding that “defendants such as the Sheriff and the Director of the Jail can

realistically be expected to know about or participate in creating systematic jail

conditions”); Britton, 2017 WL 4410117, at *4 (allegations of “insect and rodent

infestation, birds and bird feces, mold, mildew, a broken window with jagged glass

sticking out, leaky ceilings and walls” were sufficient to plead knowledge of

systematic conditions against Pfister and Baldwin); Moghaddam v. Godinez, 2015

WL 300468, at *2 (N.D. Ill. Jan. 15, 2015) (holding plaintiff had sufficiently alleged

systemic conditions at the NRC against Baldwin’s predecessor, Director Godinez,

where plaintiff alleged that he was forced to sleep on a floor for five days after his

arrival and, on another occasion, slept for two days in a caged area with only one sink

and toilet for sixty inmates and birds flying overhead and dropping feces). Here too,

Richard alleges systematic inadequate jail conditions at the NRC such that

knowledge can be inferred to Pfister and Baldwin.




                                             10
  Case: 1:17-cv-04677 Document #: 60 Filed: 12/17/18 Page 11 of 11 PageID #:235



                                  Conclusion

      For the foregoing reasons, Defendants’ motions to dismiss Counts III and IV,

R. 48 and R. 52, are denied.


                                            ENTERED:



                                            ____________________________
 Dated: December 17, 2018                   Honorable Thomas M. Durkin
                                            United States District Judge




                                       11
